Dissenting Opinion by
Judge Rogers :
I respectfully dissent.
The unemployment compensation authorities found credible the claimant’s testimony that his return to work as a salesman of heavy industrial equipment to a regular clientele after a sex change operation would be emotionally and psychologically destructive and that the claimant was compelled by his physical con*307dition and the surgical procedure made necessary by that condition to leave that employment. I would affirm the referee’s and Board of Review’s decisions based on these findings that the claimant’s quit was for a cause of necessitous and compelling nature.